DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borrelli et al. (US 2015/0178421 A1) in view of Blower et al. (US 2013/0038430 A1).
As to claim 11, Borrelli teaches a method for simulating a building management system [modeling thermal performance characteristics of HVAC components in a building] (abstract), the method comprising: 
generating, by one or more processors, a space agent representing a space in a building, the space agent configured to maintain an environmental condition of the space based on an optimization state of the space [control platform 120 is used to model performance of components within a building based on modeling various components of the system] (par. [0036-0040]);

wherein the space agent is configured to communicate with the equipment agent over a network [during the modeling process, for selected HVAC components in each zone, the agents drive the HVAC components in a pre-determined manner, measure resulting environmental data, and then transmit this environmental data to the control system 120] (par. [0042]).
	While Borrelli teaches that agents communicate with the control platform over the Internet (Fig. 1), Borrelli fails to expressly teach registering, by the one or more processors, the space agent and the equipment agent to a space communication channel associated with the space, wherein the space agent is configured to communicate with the equipment agent over the space communication channel.
Blower is directed to a communication within a building management system (abstract). In particular, Blower teaches registering, by the one or more processors [BMS controller 10], the space agent [controller devices 12, 14] and the equipment agent [agents 18] to a space communication channel associated with the space [instructing device agents 18 to use a selected channel for communication] (par. [0127-0130]), wherein the space agent is configured to communicate with the equipment agent over the space communication channel (par. [0133-0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Borrelli by registering, by the one or more processors, the space agent and the equipment agent to  wherein the space agent is configured to communicate with the equipment agent over the space communication channel in order to enable devices and agents operating the devices of Borrelli (Fig. 1) communicate wirelessly while maintaining a level of communication reliability (par. [0007-0009] in Blower).

As to claim 12, Borrelli teaches that the environmental condition corresponds to a temperature setpoint (par. [0039]).

As to claim 13, Borrelli teaches that the space agent is configured to set the temperature setpoint based on the optimization state (par. [0039]).

As to claim 14, Borrelli in view of Blower teaches generating, by the one or more processors a control agent having control logic to control the environmental condition of the space [control platform 250 includes several functional layers that each have control logic to control the environmental condition of the building] (par. [0045-0046] in Borrelli); and
registering, by the one or more processors, the control agent to the space communication channel associated with the space, wherein the control agent is configured to communicate with the space agent over the space communication channel to provide the control logic to the space agent [Blower teaches various agents communicating with controller devices over the selected channel, where registering an 

As to claim 15, Borrelli  in view of Blower teaches that the space agent is configured to communicate with the equipment agent and the control agent by publishing messages to the space communication channel and receiving messages published by the equipment agent and the control agent from the space communication channel [source commands and target commands in Borrelli] (par. [0101-0103] in Borrelli); [messages in Blower] (par. [0132, 0161, 0164] in Blower).

As to claim 16, Borrelli teaches that the control logic corresponds to the optimization state (par. [0021]).

As to claim 17, Borrelli teaches that the control logic overrides the optimization state (par. [0102]).

As to claim 18, Borrelli in view of Blower teaches that the space is a room within the building (par. [0172] in Blower), and wherein the method further comprises:
generating, by the one or more processors, a floor agent [zone control agent that defines zones where each floor of a building is defined as a separate zone] (par. [0172] in Blower); [multiple zones are defined in Borrelli, where each zone can have its own agent 210A, 215A, 220A] (par. [0044], Figs, 1 and 2) representing a floor within the building on which the room is located; and


As to claim 19, Borrelli in view of Blower teaches generating, by the one or more processors, a building agent representing the building [zone control agent that defines zones where any portion or all of a building can be defined as a separate zone] (par. [0172] in Blower); [multiple zones are defined in Borrelli, where each zone can have its own agent 210A, 215A, 220A covering a part of a building or entire building as a matter of choice] (par. [0044], Figs, 1 and 2); and registering, by the one or more processors, the building agent and the floor agent to a building communication channel associated with the building, wherein the building agent is configured to communicate with the floor agent over the building communication channel [Blower teaches various agents communicating with controller devices over a selected channel, where registering another agent to another channel is performed in the same way and for the same reasons as discussed per claim 11] (par. [0168-0185] in Blower).

As to claim 20, Borrelli teaches that the building agent is configured to override controls of each of the other agents by publishing messages on the building communication channel, and the floor agent is configured to override controls of the 

As to claim 1, Borrelli in view of Blower teaches a system for a building management system (BMS simulation [modeling thermal performance characteristics of HVAC components in a building] (abstract in Borrelli), the system comprising: one or more processors; and a memory coupled to the one or more processors (par. [0022] in Borrelli) and having instructions stored thereon that when executed by the one or more processors, cause the one or more processors to perform the method steps as discussed per claim 11 above.

As to claims 2-10, Borrelli in view of Blower teaches all the elements as discussed per corresponding method claims 12-20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442